Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 03, 2020

The Court of Appeals hereby passes the following order:

A21A0411. BIANCA FLOR MASCORRO v. RAUL JAVIER MONJARAZ.

      Raul Javier Monjaraz filed a petition for legitimation and custody of his
biological children, A. M. M. and A. R. M. After a hearing, the trial court entered its
“Legitimation Order,” granting the petition.1 Bianca Flor Mascorro filed this timely
direct appeal followed. We, however, lack jurisdiction.
      A legitimation action is a domestic relations case, and an appeal in a domestic
relations case must be initiated by filing an application for discretionary review. See
OCGA § 5-6-35 (a) (2), (b); Cloud v. Norwood, 321 Ga. App. 218, 218 (739 SE2d 93)
(2013); Brown v. Williams, 174 Ga. App. 604, 604 (332 SE2d 48) (1985).
“[C]ompliance with the discretionary appeals procedure is jurisdictional.” Fitzgerald
v. Department of Human Resources, 231 Ga. App. 129, 129 (497 SE2d 659) (1998).
Mascorro’s failure to follow the discretionary review procedure deprives us of
jurisdiction over this appeal, which is hereby DISMISSED. See Cloud, 321 Ga. App.
at 218.




      1
          The order did not award the petitioner custody of the children.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 11/03/2020
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.